MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                              Mar 09 2016, 9:08 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Brendan K. Lahey                                         Gregory F. Zoeller
South Bend, Indiana                                      Attorney General of Indiana
                                                         Robert J. Henke
                                                         David E. Corey
                                                         Deputy Attorneys General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                         March 9, 2016
of the Parent Child Relationship                         Court of Appeals Case No.
of                                                       71A05-1508-JT-1178
B.B., N.B., J.B., and D.B., (the                         Appeal from the St. Joseph Probate
Children)                                                Court
                                                         The Honorable James Fox, Judge
and
                                                         Trial Court Cause Nos.
N.B. (Mother)                                            71J01-1405-JT-55
Appellant-Respondent,                                    71J01-1405-JT-56
                                                         71J01-1405-JT-57
        v.                                               71J01-1405-JT-58


Indiana Department of Child
Services,
Appellee-Petitioner.


Court of Appeals of Indiana | Memorandum Decision 71A05-1508-JT-1178 | March 9, 2016       Page 1 of 19
      Bradford, Judge.



                                            Case Summary
[1]   Appellant-Respondent N.B. (“Mother”) appeals the termination of her parental

      rights regarding her four children B.B., J.B., D.B., and N.B (“the Children”). 1

      Father’s parental rights as to the Children were terminated on June 4, 2014 and

      are not at issue in this appeal. Mother claims that the trial court’s order is

      clearly erroneous. We affirm the trial court’s order.



                             Facts and Procedural History
[2]   This case began on November 23, 2009, when DCS filed a petition alleging that

      B.B. and J.B. were children in need of services (“CHINS”). Before the CHINS

      proceedings underlying this case began, the Children were the subject of a prior

      CHINS proceeding and removed twice from Mother’s care for truancy and

      neglect issues. The Children were “returned to the care and custody of their

      parents in August 2009 with the CHINS case closed,” three months prior to the

      initiation of the CHINS proceeding underlying this case. Ex. A. p. 3.




      1
       Mother has two other minor children, K.B. and Di.B., who are no longer subjects of this case but were part
      of the same CHINS proceedings underlying this case.

      Court of Appeals of Indiana | Memorandum Decision 71A05-1508-JT-1178 | March 9, 2016            Page 2 of 19
[3]   Mother does not challenge any of the probate court’s enumerated findings, and

      her Statement of the Facts consists solely of the those findings, which are as

      follows:


              Findings of Fact:
              1. [B.B.] was born October 12, 1997 and is 17 years of age;
              2. [J.B.], was born September 5, 2003, and is 11 years of age;
              3. [D.B] was born August 19, 2004, and is 10 years of age, and;
              4. [N.B.] was born August 21, 2006, and is 8 years old.
              5. All four children were born to [Mother] and [Father].
              6. [Father’s] parental rights were involuntarily terminated as to
              all four children on June 4, 2014 in the above captioned cases;
              7. Verified Petition Alleging CHINS was filed on November 23,
              2009;
              8. The petition alleged that in November of 2009, DCS received a
              report that [B.B.] and [J.B.], the only school aged children at the
              time, were showing excessive absences at school;
              9. On November 25, 2009, [B.B.] and [J.B.] were removed from
              the care of their parents;
              10. On December 7, 2009, Mother failed to appear at the status
              conference, was defaulted. And the Court granted the Petition;
              11. A Dispositional hearing was held on January 21, 2010;
              12. Mother failed to appear at the Dispositional Hearing…
              …
              13. On April 15, 2010, the Court…found that mother was not in
              compliance with the Dispositional Orders;
              …
              15. On April 15, 2010, DCS also filed Verified Petitions Alleging
              CHINS regarding [D.B.] and [N.B.] as DCS had received a
              report that the minor child was wandering away from the home,
              unsupervised, and the home was dirty;
              …
              22. On August 19, 2011, DCS received a report of domestic
              violence between the parents, who had separated, with mother
              remaining in the family home;

      Court of Appeals of Indiana | Memorandum Decision 71A05-1508-JT-1178 | March 9, 2016   Page 3 of 19
        23. Mother was arrested for Domestic Battery, and DCS detained
        the minor children yet again;
        24. New cases were opened for [D.B.] and [N.B.];
        25. A No contact Order was entered between mother and all the
        children;
        …
        39. On February 13, 2013, a Six month Periodic Case Review
        Hearing was held, and concurrent plans of TPR [termination of
        parental rights], Adoption and Relative placement were
        approved, and the Court set a fact-finding hearing for mother;
        40. February of 2013, mother lost her housing at Indiana
        Avenue, where she’d been living since 2008;
        41. Mother stated she did not have money for the utilities that
        were due for the home, and so she had to vacate the premises,
        despite the fact she was buying the home on land contract, and
        her name was legally still on the house;
        42. Mother has not returned to the home, or paid the utilities
        due;
        43. On April 25, 2013, Mother entered an admission to an
        Amended Verified Petition Alleging CHINS. On that same date,
        by agreement, Dispositional Orders were entered as follows;
               …
               d. Participate in counseling and Maintain an appropriate
               home;
               e. Demonstrate appropriate parenting when given the
               opportunity to visit with her children;
        …
        49. On August 6, 2014, a Permanency hearing was held, and the
        case plan of TPR, Adoption, and Legal Guardianship for [B.B.]
        was approved.
        50. At that time mother ha[d] [not] demonstrated her ability to
        adequately care for her children;
        …
        55. Therapist Julianne Stickney testified that she’d been therapist
        for [J.B.], and [N.B.] since December of 2013, and that each
        child has significant issues;
               a. [J.B.] exhibits a great amount of destructive behavior…

Court of Appeals of Indiana | Memorandum Decision 71A05-1508-JT-1178 | March 9, 2016   Page 4 of 19
                 b. [N.B.] has some anger management issues, but has
                 responded fairly well to processing his past trauma,
                 changes, and learning self-calming techniques;
        …
        58. [M]other stopped counseling on her own, stating she felt she
        didn’t need it anymore. Despite an ongoing court order for
        individual therapy;
        59. Mother has not participated in counseling since
        approximately April of 2013;
        60. In December of 2013, mother had still not obtained housing;
               a. DCS agreed it would pay three (3) months worth of rent
               and utilities at a home in South Bend;
               b. Mother moved into the home but after three months,
               still did not have employment;
               c. Mother could not pay the rent or utilities and either left,
               or was evicted from the home;
        61. During that time period several reports for abuse and neglect,
        including truancy, were made regarding the child in mother’s
        care;
        62. Mother was assigned a Lifeline case manager to help her
        apply for jobs, and attend appointments, including visitation;
        63. Mother’s attitude was generally negative;
        64. Mother cited multiple reasons she could not or would not be
        accepted for employment, including a felony case for battery;
        65. Mother was convicted of Class A Misdemeanor battery;
        66. Mother had employment for a brief period, at Paar in
        Elkhart, IN, but she claims she could not maintain that job due
        to her DCS Court and meeting obligations. She worked there
        from late April, or early May in 2013, to July 2013;
        67. The Court notes that there were only two hearings during this
        period…
        68. Mother claims that since that time she’s been unable to find
        work because she has no vehicle, but also because she would
        prefer to be a stay-at-home mother instead;
        …
        72. Mother’s sole source of support and housing was her
        boyfriend, [W.P.];

Court of Appeals of Indiana | Memorandum Decision 71A05-1508-JT-1178 | March 9, 2016   Page 5 of 19
              …
              77. Mother has had no parenting time with her children for
              approximately two (2) years;
              78. This is not due to any court order, or DCS barrier, but by her
              own choice;
              79. Mother acknowledged that [K.B.] who was currently living
              with her was suspended from school;
              80. Mother demonstrated little insight regarding her children
              lamenting “…she cannot go to school and hold his hand”;
              81. Mother makes sure he is out the door daily, but once out of
              mother’s sight, “it is the responsibility of the school what
              happens with him”;
              …
              87. [Grandmother] described the relationship between parents
              (and also home life) with [Father] and [Mother], as chaotic;
              …
              90. [J.B.] struggles with violent and destructive behavior…
              9l. [N.B.] has anger issues:
                     a. He is responding well to treatment;
                     …
              92. [D.B.] has shown great improvement;
              …

      Appellant’s App. pp. 42-46. The probate court found that termination of the

      parent-child relationship was in the Children’s best interests and granted DCS’s

      petition for termination. This appeal follows.



                                 Discussion and Decision
                                        Standard of Review
[4]   The Fourteenth Amendment to the United States Constitution protects the

      traditional right of a parent to establish a home and raise his or her child. Bester


      Court of Appeals of Indiana | Memorandum Decision 71A05-1508-JT-1178 | March 9, 2016   Page 6 of 19
      v. Lake Cnty. Office of Family & Children, 839 N.E.2d 143, 145 (Ind. 2005).

      Further, we acknowledge that the parent-child relationship is “one of the most

      valued relationships of our culture.” Id. However, although parental rights are

      of a constitutional dimension, the law allows for the termination of those rights

      when a parent is unable or unwilling to meet his responsibility as a parent. In re

      T.F., 743 N.E.2d 766, 773 (Ind. Ct. App. 2001), trans. denied. Therefore,

      parental rights are not absolute and must be subordinated to the child’s interests

      in determining the appropriate disposition of a petition to terminate the parent-

      child relationship. Id.


[5]   The purpose of terminating parental rights is not to punish the parent but to

      protect the child. Id. Termination of parental rights is proper where the child’s

      emotional and physical development is threatened. Id. The probate court need

      not wait until the child is irreversibly harmed such that his physical, mental,

      and social development is permanently impaired before terminating the parent-

      child relationship. Id.


[6]   Mother contends that the evidence presented at the evidentiary hearing was

      insufficient to support the probate court’s order terminating her parental rights.

      In reviewing termination proceedings on appeal, this court will not reweigh the

      evidence or assess the credibility of the witnesses. In re Involuntary Termination

      of Parental Rights of S.P.H., 806 N.E.2d 874, 879 (Ind. Ct. App. 2004). We only

      consider the evidence that supports the probate court’s decision and reasonable

      inferences drawn therefrom. Id. Where, as here, the probate court includes

      findings of fact and conclusions thereon in its order terminating parental rights,

      Court of Appeals of Indiana | Memorandum Decision 71A05-1508-JT-1178 | March 9, 2016   Page 7 of 19
      our standard of review is two-tiered. Id. First, we must determine whether the

      evidence supports the findings, and, second, whether the findings support the

      legal conclusions. Id. We note that Mother does not challenge the probate

      court’s factual findings and instead challenges only the probate court’s

      conclusions.


[7]   In deference to the probate court’s unique position to assess the evidence, we set

      aside the probate court’s findings and judgment terminating a parent-child

      relationship only if they are clearly erroneous. Id. A finding of fact is clearly

      erroneous when there are no facts or inferences drawn therefrom to support it.

      Id. A judgment is clearly erroneous only if the legal conclusions made by the

      probate court are not supported by its findings of fact, or the conclusions do not

      support the judgment. Id.


[8]   In order to involuntarily terminate a parent’s parental rights, DCS must

      establish by clear and convincing evidence that:

              (A) one (1) of the following exists:
                       (i) the child has been removed from the parent for at
                       least six (6) months under a dispositional decree;
                       (ii) a court has entered a finding under IC 31-34-21-
                       5.6 that reasonable efforts for family preservation or
                       reunification are not required, including a description
                       of the court’s finding, the date of the finding, and the
                       manner in which the finding was made; or
                       (iii) the child has been removed from the parent and
                       has been under the supervision of a county office of
                       family and children or probation department for at
                       least fifteen (15) months of the most recent twenty-
      Court of Appeals of Indiana | Memorandum Decision 71A05-1508-JT-1178 | March 9, 2016   Page 8 of 19
                       two (22) months, beginning with the date the child is
                       removed from the home as a result of the child being
                       alleged to be a child in need of services or a
                       delinquent child;
              (B) that one (1) of the following is true:
                       (i) There is a reasonable probability that the
                       conditions that resulted in the child’s removal or the
                       reasons for placement outside the home of the
                       parents will not be remedied.
                       (ii) There is a reasonable probability that the
                       continuation of the parent-child relationship poses a
                       threat to the well-being of the child.
                       (iii) The child has, on two (2) separate occasions,
                       been adjudicated a child in need of services;
              (C) termination is in the best interests of the child; and
              (D) there is a satisfactory plan for the care and treatment of the
              child.
      Ind. Code § 31-35-2-4(b)(2) (2011).


[9]   Mother does not dispute that DCS presented sufficient evidence to support the

      first and third elements set forth in Indiana Code section 31-35-2-4(b)(2).

      Mother, however, argues that DCS failed to establish either that (1) there is a

      reasonable probability that the conditions that resulted in the Children’s

      removal from or the reasons for the Children’s continued placement outside of

      their home will not be remedied, or (2) there is a reasonable probability that the

      continuation of the parent-child relationship poses a threat to the well-being of

      the Children. Additionally, with regard to J.B. and N.B., Mother argues that

      there was insufficient evidence of a satisfactory plan for the care and treatment

      of the children following termination.

      Court of Appeals of Indiana | Memorandum Decision 71A05-1508-JT-1178 | March 9, 2016   Page 9 of 19
           I. Conditions Resulting in Removal Not Likely to Be
                                Remedied
[10]   On appeal, Mother argues that DCS failed to establish by clear and convincing

       evidence that the conditions resulting in the Children’s removal from and

       continued placement outside her care will not be remedied. Mother also argues

       that DCS failed to establish by clear and convincing evidence that the

       continuation of the parent-child relationship poses a threat to the Children.

       However, it is well-settled that because Indiana Code section 31-35-2-4(b)(2)(B)

       is written in the disjunctive, the probate court need only find either that the

       conditions resulting in removal from or continued placement outside the

       parent’s home will not be remedied or that the continuation of the parent-child

       relationship poses a threat to the child. In re C.C., 788 N.E.2d 847, 854 (Ind. Ct.

       App. 2003), trans. denied. Here, the probate court concluded that there was a

       reasonable probability that the conditions which resulted in the removal of the

       children from Mother’s care would not be remedied2, and because there is

       sufficient evidence in the record supporting this conclusion, it is not necessary

       for DCS to prove or for the probate court to find that the continuation of the

       parent-child relationship poses a threat to the child. In re S.P.H., 806 N.E.2d at

       882.




       2
         The probate court also concluded that the continuation of the parent-child relationships posed a threat to
       the well-being of the Children; however, the reasons predicating both conclusions are essentially the same.
       Because either condition alone is a sufficient, we address only the former.

       Court of Appeals of Indiana | Memorandum Decision 71A05-1508-JT-1178 | March 9, 2016             Page 10 of 19
[11]   In order to determine whether the conditions will be remedied, the probate

       court should first determine what conditions led DCS to place the Children

       outside of Parents’ care or to continue the Children’s placement outside

       Parents’ care, and, second, whether there is a reasonable probability that those

       conditions will be remedied. In re A.I., 825 N.E.2d 798, 806 (Ind. Ct. App.

       2005), trans. denied; In re S.P.H., 806 N.E.2d at 882. When assessing whether a

       reasonable probability exists that the conditions justifying a child’s removal or

       continued placement outside his parent’s care will not be remedied, the probate

       court must judge the parent’s fitness to care for the child at the time of the

       termination hearing, taking into consideration evidence of changed conditions.

       In re A.N.J., 690 N.E.2d 716, 721 (Ind. Ct. App. 1997). The probate court must

       also evaluate the parent’s habitual patterns of conduct to determine whether

       there is a substantial probability of future neglect or deprivation. Id.


[12]   A probate court may properly consider evidence of the parent’s prior criminal

       history, drug and alcohol abuse, history of neglect, failure to provide support,

       and lack of adequate employment and housing. McBride v. Monroe Cnty. Office of

       Family & Children, 798 N.E.2d 185, 199 (Ind. Ct. App. 2003). Moreover, a

       probate court “‘can reasonably consider the services offered by [DCS] to the

       parent and the parent’s response to those services.’” Id. (quoting In re A.C.C.,

       682 N.E.2d 542, 544 (Ind. Ct. App. 1997)). The evidence presented by DCS

       “need not rule out all possibilities of change; rather, DCS need establish only

       that there is a reasonable probability that the parent’s behavior will not




       Court of Appeals of Indiana | Memorandum Decision 71A05-1508-JT-1178 | March 9, 2016   Page 11 of 19
       change.” In re Involuntary Termination of Parent-Child Relationship of Kay L., 867
N.E.2d 236, 242 (Ind. Ct. App. 2007).


[13]   The probate court found, in part, as follows:

               This is an unusual case in that multiple cases have been opened
               and multiple children have been involved in cases. Two children
               were ultimately returned to parents. The Court notes that this
               was an unusual turn of events. This was done after a great deal
               of testimony and evidence with the understanding that the two
               children must be watched closely. Those two children (not the
               subject of these proceedings) were returned to parents (one child
               to each parent). Father has [not] appeared in this case and his
               parental rights were terminated for these four children. The trial
               concerned only the mother as to these four children. The Court
               notes the findings support that mother has not made substantial
               improvements.
               In fact the evidence clearly and convincingly demonstrates that
               mother is still married to the father whose rights were terminated.
               Mother does not have steady employment, or a stable home. She
               lives with a man married to another woman. Mother is
               unwilling or unable to control adequately [or] supervise the single
               child in her care. Mother is not willing or able to accept
               responsibility for her failures. The child in her care is regularly
               tardy from school and was suspended at the time of this hearing.
               Mother has not seen the children for two years other than in this
               court proceeding.
               For those reasons the court finds that there is a reasonable
               probability that the conditions that resulted in the removal of the
               children will not be remedied.
                                                       ***
               Mother has not demonstrated the ability to comply with the
               Dispositional Order of the Court. Mother has not demonstrated
               the ability to obtain gainful employment….Mother has no[]

       Court of Appeals of Indiana | Memorandum Decision 71A05-1508-JT-1178 | March 9, 2016   Page 12 of 19
               ownership in her current residence. In fact mother laments that
               she is burdened by debt from the home where these troubles
               began. Mother is unwilling to recognize the need or the ability to
               change in a way that would benefit her children. Indeed
               [Grandmother] indicated that life was chaotic when [Mother and
               Father] lived together. While the situation has improved
               [Mother] is not able to provide stability, or support for her
               children. [K.B.] who now lives with her is failing at school and
               [Mother] fails to acknowledge this fact. [Mother] believes that it
               is up to her child and the school to work together to help her
               child.

       Appellant’s App. pp. 23-24.


[14]   The Children were the subject of a CHINS proceeding prior to the instant case

       due to truancy and neglect issues. DCS noted that the family has been involved

       with the CASIE Center3 for truancy issues since 2004 and have exhibited a

       pattern of providing “excuse after excuse as to why children are not in school

       per school attendance guidelines.” Petitioner’s Ex. A, p. 22. In August 2009,

       the Children were returned to Mother’s care and the CHINS case closed. In

       November 2009, a new CHINS petition was filed by DCS after B.B. and J.B.

       again had excessive absences from school, and the two were removed from

       Mother’s care. In its subsequent Dispositional Order, the probate court ordered

       Mother to visit with the Children regularly, complete parenting classes, obtain

       employment, complete an anger assessment and follow corresponding




       3
         “The CASIE Center (Child Abuse Services, Investigation and Education) is a child advocacy center serving
       the needs of children and families in St. Joseph County, Indiana.” http://www.casiecenter.org/#!what-we-
       do/c1rcj (last visited February 24, 2016).

       Court of Appeals of Indiana | Memorandum Decision 71A05-1508-JT-1178 | March 9, 2016         Page 13 of 19
       recommendations, maintain contact with DCS, and complete a family dynamic

       assessment. At the three month progress review, the probate court found that

       mother was not in compliance with the dispositional orders. In April of 2010,

       D.B. and N.B. were removed from Mother’s care after reports that “the minor

       child was wandering away from home, unsupervised, and the home was dirty.”

       Appellant’s App. p. 19.


[15]   Since the Children’s initial removal from Mother, Mother did little to convince

       the probate court that the circumstances predicating removal had changed.

       With regards to Mother’s anger issues, it appears that Mother failed to make

       any significant progress. In October of 2010, Mother threatened DCS workers

       stating, “that if she loses her children she will go after DCS and the Magistrate

       before harming herself.” Ex. A. p. 56. Case workers reported that Mother

       initially made some progress in counseling; however, Mother voluntarily

       stopped participating in counseling despite the court order for individual

       therapy, and her behavior subsequently deteriorated. Mother and Father

       separated in June of 2011. On August 19, 2011, Mother attacked Father after

       Father attempted to pick up the Children for weekend parenting time.

       According to accounts provided by the Children, Father, and neighbors,

       “mother was screaming and cursing at father on the street….Mother then flew

       into a rage, punching and slapping at the father, around his face and head, with

       her car keys….Father was bleeding from cuts caused by mother during the

       attack….the police arrested [Mother] for Class D felony Domestic Battery.”

       Ex. A. p. 119. This incident led to new CHINS cases being opened for D.B.


       Court of Appeals of Indiana | Memorandum Decision 71A05-1508-JT-1178 | March 9, 2016   Page 14 of 19
       and N.B., and removal, yet again, of the Children from Mother’s care. In a

       later incident, Mother admitted to throwing a brick through Father’s car

       window while Father and D.B. were in the car.


[16]   The older children discussed this and other incidents with their CASA workers

       and reported that “domestic violence against father by their mother was

       commonplace.” Id. The Children also disclosed to CASA workers that they

       had seen “mother engaged in sexual activity with a man, as well as kissing their

       17 year old neighbor…in order to show the older boys ‘how it was done,’” and

       “described drug use by their mother with her friends.” Id.


[17]   Mother also had issues maintaining stable financial support for the Children.

       Despite the probate court’s order to obtain and maintain employment and

       maintain an appropriate home, Mother failed to do so. It appears that during

       the five-year life of this case, Mother was only employed once for

       approximately three months, and Mother claimed that she could not maintain

       that job due to her court-ordered obligations. However, the probate court noted

       that there were only two hearings during that employment period, one of which

       Mother did not attend. In February of 2013, Mother lost her housing, claiming

       that she was unable to pay for utilities. Mother had still not obtained housing

       by December 2013, at which point DCS agreed to pay for three months’ rent

       and utilities for Mother at a South Bend home. However, at the end of the

       three-month period, Mother had failed to obtain employment, could not pay

       rent, and either left or was evicted from the home.



       Court of Appeals of Indiana | Memorandum Decision 71A05-1508-JT-1178 | March 9, 2016   Page 15 of 19
[18]   Mother argues that she prefers to be a stay-at-home mother, and that the

       probate court’s decision to hold her lack of employment against her “violate[d]

       her fundamental rights to raise her children as she sees fit….” Appellant’s App.

       p. 16. However, as we mentioned above, “[a] court may properly consider

       evidence of a parent’s…failure to provide support, and lack of adequate housing

       and employment.” McBride, 798 N.E.2d at 199.


[19]   We also note that throughout the pendency of this case, Mother has habitually

       neglected the Children and shown a lack of commitment to preserve the parent-

       child relationship. The Children were initially removed from Mother’s care for,

       among other things, neglectful behavior, lack of adequate supervision, and

       truancy. Mother failed to acknowledge her responsibility to assure her Children

       are attending school and instead blames the school. Furthermore, at the time of

       the probate court’s order of termination, Mother had not visited Children in

       over a year.


[20]   The probate court heard testimony from Family Case Manager (“FCM”) Sheila

       LeSure and guardian ad litem (“GAL”) Christine Wrage who both opined that

       continuation of the parent-child relationships was not in the best interests of the

       Children and posed a threat to the Children. GAL Wrage testified that during

       the two years she was involved in the case, Mother was entirely unwilling to

       comply with orders to obtain employment and housing. Instead of taking

       responsibility, Mother complained about DCS and blamed FCM LeSure for her

       being unable to maintain employment. FCM LeSure testified Mother was

       unable to provide a safe and stable environment for the Children and that she

       Court of Appeals of Indiana | Memorandum Decision 71A05-1508-JT-1178 | March 9, 2016   Page 16 of 19
       did not believe the conditions predicating the Children’s continued removal

       would be remedied. FCM LeSure also noted that there was evidence that, in

       the short time since moving in with her new boyfriend, there had already been

       incidents of domestic violence and drug use involving Mother.


[21]   Accordingly, the probate court did not err in concluding that there is a

       reasonable probability that the conditions which led to the removal of the

       Children from Mother’s care would not be remedied.


             II. Evidence of a Satisfactory Plan for the Care and
                         Treatment of the Children
[22]   Mother argues that there was insufficient evidence to establish the existence of a

       satisfactory plan following termination for J.B. and N.B. Kimberly Majewski, a

       family consultant with Kidspeace, testified that J.B. and N.B. had adjusted to

       their foster home placements and made improvements with their behavioral

       issues. The probate court stated that the plan for J.B. and N.B. was adoption.

       Mother argues that there is a lack of evidence indicating that (1) J.B. and N.B’s

       current placement is acceptable and (2) that their current foster parents would

       consider adoption. Essentially, Mother argues that DCS must find a permanent

       adoptive home for the children prior to terminating her parental rights.

       However, Mother provides no supporting authority which stands for this

       proposition.


[23]   This court has previously held that adoption is generally a satisfactory plan.




       Court of Appeals of Indiana | Memorandum Decision 71A05-1508-JT-1178 | March 9, 2016   Page 17 of 19
               A DCS plan is satisfactory if the plan is to attempt to find
               suitable parents to adopt the children. In other words, there need
               not be a guarantee that a suitable adoption will take place, only
               that DCS will attempt to find a suitable adoptive parent.
               Accordingly, a plan is not unsatisfactory if DCS has not
               identified a specific family to adopt the children.


       In re A.S., 17 N.E.3d 994, 1007 (Ind. Ct. App. 2014), trans. denied (citations

       omitted); see also In re S.L.H.S., 885 N.E.2d 603, 618 (Ind. Ct. App. 2008) (“In

       order for the trial court to terminate the parent-child relationship, the court

       must find that there is a satisfactory plan for the care and treatment of the child.

       This plan need not be detailed, so long as it offers a general sense of the

       direction in which the child will be going after the parent-child relationship is

       terminated.”). Accordingly, we find that the probate court did not err in

       concluding that adoption was a satisfactory plan for the Children.


                                        III. Fitness to Parent
[24]   Mother also argues that the probate court’s “failure to find her unfit while at the

       same time terminating her parental rights violates Troxel v. Granville, 530 U.S.
57 (2000)… and, alone, is grounds for reversal.” Appellant’s Br. p. 15. Mother

       essentially argues that the probate court was required to make a specific finding

       that Mother is unfit. Mother misinterprets Troxel. In Troxel, the Court noted

       that “so long as a parent adequately cares for his or her children (i.e., is fit),

       there will normally be no reason for the State to inject itself into the private

       realm of the family….” Id. at 68. Here, the probate court made it abundantly

       clear that it found that Mother had not adequately cared for the Children, i.e.

       Court of Appeals of Indiana | Memorandum Decision 71A05-1508-JT-1178 | March 9, 2016   Page 18 of 19
       was an unfit parent.4 Moreover, even if the probate court had indicated that

       Mother may have been capable of adequately caring for her Children, it found

       that she has consistently failed to do.


[25]   The judgment of the probate court is affirmed.


       Baker, J., and Pyle, J., concur.




       4
         Mother also cites to Finding 50 in the probate court’s order to support the proposition that the probate court
       found, at one point, that Mother was a fit parent. “50. At that time mother has demonstrated her ability to
       adequately care for her children.” Appellant’s App. p. 20. However, based on the context of the finding, it is
       clear that this is simply a typographical error and the finding should have read ‘mother has not demonstrated
       her ability….’ Finding 49 states “On August 6, 2014, a Permanency hearing was held, and the case plan of
       TPR, Adoption, and Legal Guardianship for [B.B.] was approved.” Id. Finding 50 would be nonsensical if
       not read in the negative.

       Court of Appeals of Indiana | Memorandum Decision 71A05-1508-JT-1178 | March 9, 2016              Page 19 of 19